DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 1-9, 11-19 of U.S. Patent No. 9,998,551. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17328128
U.S. Patent No.9,998,551
Claim 1, 10 and {19, 20} recites:
detecting a change to a configuration file of a service application, wherein the configuration file comprises a designated resource item type and a user action; 



storing mapping data that associates the designated resource item type to the service application and that associates the user action to the service application; 




detecting a change to a particular resource item; 


determining that the particular resource item has a first resource item type that matches the designated resource item type; 

transmitting the particular resource item to the service application for processing; 




causing to be displayed in 
wherein the method is performed using one or more processors.  


Claims 2, 11 recite: wherein detecting the change to the configuration file comprises detecting that the configuration file has been created.  
Claims 3, 12 recite: wherein detecting the change to the configuration file comprises detecting that the configuration file has been modified.  
Claims 4, 13 recite: wherein detecting the change to the configuration file comprises polling a file path or directory associated with the service application.  
Claims 5, 14 recite:  wherein detecting the change to the particular resource item comprises detecting that the particular resource item has been created, imported, or received.  
Claims 6, 15 recite: wherein detecting the change to the particular resource item comprises detecting that the particular resource item has been converted to a different format.  
Claims 7, 16 recite: wherein the designated resource item type comprises a regular expression and wherein determining that the particular resource item has a first resource item type that matches the designated resource item type comprises applying the regular expression to the particular resource item.  
Claims 8, 17 recite: further comprising: storing a relative path of the particular resource item at the service application; storing a link for the user action; 

detecting a selection of the computer graphical user interface controls; and using the relative path and the link to cause the service application to perform the user action on the particular resource item.  
Claims 9, 18 recite: further comprising: receiving a search query for a second resource item; 

using the search query to search a plurality of metadata associated with a plurality of resource items previously processed by a plurality of service applications to generate a first search result; and causing to be displayed the first search result.

Claim 1 and 11 recites:
detecting a first change to a configuration file of a service application, wherein the configuration file comprises a designated resource item type and a user action 
in response to detecting a first change to the configuration file,
 storing 
detecting a second change to a particular resource item; 

determining that the particular resource item has a first resource item type that matches the designated resource item type; 
in response to determining that the particular resource item has the first resource item type that matches the designated resource item type, 
transmitting 

 causing to be displayed on a client device an option to execute the user action on 


wherein the method is performed using one or more processors.


Claims 2, 12 recite: wherein detecting the first change to the configuration file comprises detecting that the configuration file has been created.
Claims 3, 13 recite: wherein detecting the first change to the configuration file comprises detecting that the configuration file has been modified.
Claims 4, 14 recite: wherein detecting the first change to the configuration file comprises polling a file path or directory associated with the service application.
Claims 5, 15 recite: wherein detecting the second change to the particular resource item comprises detecting that the particular resource item has been created, imported, or received.
Claims 6, 16 recite: wherein detecting the second change to the particular resource item comprises detecting that the particular resource item has been converted to a different format.
Claims 7, 17 recite: wherein the designated resource item type comprises a regular expression and wherein determining that the particular resource item has a first resource item type that matches the designated resource item type comprises applying the regular expression to the particular resource item.
Claims 8, 18 recite: further comprising: storing a relative path of the particular resource item at the service application; storing, 
Claims 9, 19 recite: further comprising: receiving a search query for a second resource item; 
using the search query to search a plurality of metadata associated with a plurality of resource items previously processed by a plurality of service applications to generate a first search result; and causing to be displayed the first search result.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 19, recite “detecting a change to a configuration file…”; detecting a “change to a particular resource item”; determining that the particular resource item has a first resource item type that matches the designated recourse item type”.  Without further describing the steps the follow the outcome of detecting or determination, these limitations are merely intended use.   
The claim(s) recites, “accessing the mapping data to determine to transmit the particular resource item…“ The claims fails to describe the meets and bound of how it is determined that the particular resource item is transmitted the service application for processing.
The claim(s) recite, “causing to be displayed…”.  However, the claims fail to describe what “causes” the display.  Further clarification is required
Also, the last limitation has multiple indefinite terms: “when selected”, “to be performed”.  The limitation should be amended to definitively recite, that selecting the graphical user interface control causes the service application to perform the user action on the particular resource item.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masinter et al. (US 7409405 B1).
As per claim 1, Masinter discloses:
detecting a change to a configuration file of a service application, wherein the configuration file comprises a designated resource item type and a user action, at least by (col. 8 lines 36-43, Which discloses the ability for selections rules 160 (configuration file) to designate a application based on user action and such file can be edited, col. 10 lines 21-33, further discloses the ability for a user to edit selection rules 160 (configuration file) that designates applications with a particular file type); 
storing mapping data that associates the designated resource item type to the service application and that associates the user action to the service application, at least by (col. 8 lines 36-43, by disclosing the ability to change the ability to change the selection rules, the mapping between user action, file type and application is changed according to the change in the selection rules.  Mapping file types to a particular application and user action to a particular application based on the selection rules is further described in, col. 7 lines 44-col. 8 lines 5; see also, col. 5 lines 10-13, Masinter discloses, “File association data 140 includes information associating file types with compatible applications--that is, applications that are capable of manipulating files of the specified file type or types”.  Also in col. 8 lines 6-16, further describes selection rules 160 which includes file association data 140, and together “associating particular applications to be used to manipulate particular file types” which is interpreted as “mapping data”); 
detecting a change to a particular resource item, at least by ( col. 8 lines 36-43 of Masinter, which describes the selection rules being operable or activated when a user activates a view or edit button, where such selection rules maps actions to file type with a particular application, (see col. 4 lines 10-17, ""manipulating" a file can include performing any desired action on a file that is dependent on the file's type...", where the activation or action of manipulating corresponding file is interpreted as detecting a change to the file/particular resource, col. 4 lines 63-col. 5 lines 1, "Different applications can be associated with a particular file type for different purposes...a first application can be associated with a file type as a "Viewer" for files of the file type,...another application can be associated with the file type as an "Editor" for files of the type", Fig. 4 also shows file types, application and actions being mapped.  As such manipulating a file at the very least teaches, converting to a different format or selected by a user input, and “performing any desired action on a file that is dependent on the file's type” would encompass any other action such as creating or uploading or importing or receiving or deleting, etc. of said file.
determining that the particular resource item has a first resource item type that matches the designated resource item type, at least by (col. 6 lines 36-41, Masinter discloses, “when requested to manipulate a file of a particular file type, file dispatcher 120 can be configured to select a compatible application identified in file association data 140 by selecting an identified application that is executing on the computer system at the time of the request”, as such, by identifying the file type having an file type that is associated with an application based on the file association data (the particular resource item has a first resource item type that matches the designated resource item type)
accessing the mapping data to determine to transmit the particular resource item to the service application for processing and to determine the user action, at least by (col. 6 lines 36-41, Masinter further discloses the file dispatcher uses the association data 140 (accessing mapping data), to identify compatible application to the particular file type, such identification would require matching the particular file type with the file type in the association data to find the compatible application which teaches, “using the mapping data, determining that the particular resource has a first resource item type that matches the designed resource item type”);  
transmitting the particular resource item to the service application for processing, at least by (col. 10 lines 34-35 "opens the file using the selected application", col. 10 lines 40-55, further describes opening a package of files that has been sent to a user and the file dispatcher unpacks individual files and selects appropriate application for each file to be opened, as such the sent files are a copy of a particular file being opened);
causing to be displayed in a computer graphical user interface, computer graphical user interface controls, which, when selected, cause the user action to be performed by the service application on the particular resource item, at least by (col. 10 lines 8-12, “dispatcher 120 can be configured such that if a particular file is opened by a particular application, the file dispatcher 120 will also open a particular calibration file for use by a display monitor displaying a representation of the file").
As per claim 2, claim 1 is incorporated and Manister further discloses:
wherein detecting the change to the configuration file comprises detecting that the configuration file has been created, at least by (by col. 7 lines 56-60, by showing that the selection rules can be predetermined or defined by an administrator, it should be understood that the selection rules are created, further more col. 8 lines 55-58 discloses the ability for the selection rules to be automatically updated over a network, as such, detection of created/updated selection rules would be required.)
As per claim 3, claim 1 is incorporated and Manister further discloses:
wherein detecting the change to the configuration file comprises detecting that the configuration file has been modified, at least by (col. 10 lines 24-33, discloses the ability for a user to edit the selection rules, further more col. 8 lines 55-58 discloses the ability for the selection rules to be automatically updated over a network, as such, detection of created/updated selection rules would be required.)
As per claim 4, claim 1 is incorporated and Manister further discloses:
wherein detecting the change to the configuration file comprises polling a file path or directory associated with the service application, at least by (col. 7 lines 11-15)
As per claim 5, claim 1 is incorporated and Manister further discloses:
wherein detecting the change to the particular resource item comprises detecting that the particular resource item has been created, imported, or received, at least by (col. 4 lines 11-16, ""manipulating" a file can include performing any desired action on a file that is dependent on the file's type, such as opening the file for editing or viewing, or converting the file to a file type that is capable of being opened or otherwise manipulated by an application in the computer system" col. 6 lines 36-37, requested to manipulate a file of a particular file type", where “performing any desired action on a file that is dependent on the file's type” would encompass any other action such as creating or uploading or importing or receiving or deleting, etc. of said file)
As per claim 6, claim 1 is incorporated and Manister further discloses:
wherein detecting the change to the particular resource item comprises detecting that the particular resource item has been converted to a different format, at least by (col. 4 lines 11-16, ""manipulating" a file can include performing any desired action on a file that is dependent on the file's type, such as opening the file for editing or viewing, or converting the file to a file type that is capable of being opened or otherwise manipulated by an application in the computer system" col. 6 lines 36-37, requested to manipulate a file of a particular file type")
As per claim 7, claim 1 is incorporated and Manister further discloses:
wherein the designated resource item type comprises a regular expression and wherein determining that the particular resource item has a first resource item type that matches the designated resource item type comprises applying the regular expression to the particular resource item, at least by (col. 7 lines 44-col. 8 lines 35)
As per claim 8, claim 1 is incorporated and Manister further discloses:
further comprising: storing a relative path of the particular resource item at the service application; storing, based on the configuration file, a link for the user action; and in response to detecting a selection of the option to perform the user action, using the relative path and the link to cause the service application to perform the user action on the particular resource item, at least by (col. 6 lines 43-53, col. 7 lines 11-15, and col. 8 lines 36-37.)
Claims 10-17, recited similar limitations to claims 1 -8, and set forth the claimed invention as a non-transitory computer-readable media; Claims 19 and 20, recited similar limitations to claims 1, and set forth the claimed invention as a system; as such they are rejected for the same reasons as applied hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manister in view of Savage et al. US 20140101310 A1.
As per claim 9, claim 1 is incorporated and Manister fails to disclose:
further comprising: receiving a search query for a second resource item; in response to receiving the search query, using the search query to search a plurality of metadata associated with a plurality of resource items previously processed by a plurality of service applications to generate a first search result; and causing to be displayed the first search result.
However, Savage teaches the above limitations at least by (para. 0155, which describes a search of files based on file names or application types (metadata) and displaying associated files modified by said application)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Savage into the teaching of Manister  as they relate to file access and manipulation and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of seamlessly assessing and editing files in a collaborative cloud platform, as taught by Savage  in para. 0155.
Claims 18, recited similar limitations to claims 9, and set forth the claimed invention as a non-transitory computer-readable media, as such they are rejected for the same reasons as applied hereinabove.

Conclusion
*** Related Prior Art not relied upon:
Peart (US 20030074393 A1) see claim 1 which discloses, upon selection of a particular file, the mapping is used to identifying an executable program associated with the type of the selected data file, which would also teach the amended portion of the claims. 
PATEL (US 20090044146 A1) see Abs, Fig. 1, describes the ability to associated file types with local and external applications (services) and launching the corresponding application based on the selected file and determined file type and action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        9/28/2022